Citation Nr: 1330715	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for celiac sprue disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1996, with subsequent service in Reserve components.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was most recently at the VA RO in Houston, Texas.  

A June 2013 VA examination report raises the issue of entitlement to service connection for irritable bowel syndrome.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's current celiac sprue disease is related to her active military service.


CONCLUSION OF LAW

Celiac sprue disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for celiac sprue disease.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting this claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Moreover, the Veteran submitted additional evidence after the RO last considered the claim.  Although the Veteran did not waive her right to have the evidence initially considered by the RO, the Board is granting the full benefits sought on appeal and thus, there is no prejudice to the Veteran to have such evidence considered by the Board.  

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that celiac sprue disease began during her active military service.  In this regard, during a May 2013 hearing before the Board, she testified that she initially noticed symptoms of the current disease at age 19, to include an itchy patch under her right arm that was treated with Benadryl and Motrin.  In addition, she reported symptoms of hives and lesions all over her body, which were diagnosed as an island rash while serving in Guam.  She further asserted that she was treated for hives in San Diego, after she consumed cereal.  She stated that prior to discharge from service, she experienced stomach pain, which was attributed to fibroids.  She asserted that her stomach pain increased in severity after discharge from active service.  She stated that she experienced nausea, weight loss, and vomiting in approximately 2000; however, at such time she was also being treated fibroids, and although the fibroids were removed, she explained that she still experienced stomach pain.  She asserted that additional fibroids were removed in 2004, but thereafter, she continued to experience stomach pain.  She reported that she also experienced diarrhea and constipation in 2004, as well as increased vomiting, especially when she ate bread or crackers.  She stated that she underwent an esophagogastroduodenscopy (EGD) in 2007, and was diagnosed with celiac sprue disease.  She reported that in 2007 she was put on a strict gluten free diet, and since such time, the itchy skin stopped.  She concluded that she was not allowed to perform her Reserve duty drills since 2009, when her commanding officer found out that she had celiac sprue disease.  She indicated that she experienced ongoing symptoms of the disease, to include Vitamin D deficiency, bone loss, iron deficiency, thyroid problems, and hair loss.  

Service treatment records include the report of a January 1988 induction physical examination, which is negative for a diagnosis of celiac sprue disease.  The report is also negative for complaints of itchy skin patches, stomach pain, diarrhea, nausea, or vomiting.  Service treatment records include an April 1989 record that shows the Veteran reported an itchy patch under her right arm for the past four days.  A May 1989 record shows the Veteran reported a rash on her arms and face; the impression was allergic dermatitis.  A January 1991 record shows the Veteran reported skin patches that appeared when she arrived in Guam.  A March 1994 record shows the Veteran sought treatment for facial lesions; the assessment was acne.  A May 1994 record shows the Veteran sought treatment for hives.  Records dated in June 1994 show the Veteran had a rash throughout her entire body; the assessment was hives and dermatitis, and the Veteran was suspended from her duties for six days.  Records dated in 1995 show the Veteran sought treatment for abdominal pain; assessments included an unknown etiology.  An April 1996 record notes the Veteran had facial acne.  A May 1996 separation physical examination is negative for a diagnosis of celiac sprue disease, as well as for complaints of itchy skin patches, stomach pain, diarrhea, nausea, or vomiting. 

Post-service records include an August 2002 VA outpatient treatment record that notes the Veteran's complaint of increased facial acne; the assessment was a facial rash, with an unclear etiology.  An August 2004 private record notes the Veteran's complaint of an upset stomach for the past few weeks subsequent to eating any type of food; the assessment was acute gastroenteritis.  An October 2004 private record notes the Veteran's report of generalized abdominal pain, nausea, and loose stools for the past two years.  A subsequent October 2004 private record notes the Veteran's complaint of abdominal pain and nausea when eating some foods, to include pizza.  A June 2006 private record notes the Veteran's complaint of difficulty eating due to nausea.  A May 2007 endoscopy examination revealed a normal stomach.  A May 2007 private EGD report includes the physician's comment that in an appropriate clinical setting, "these historical changes support a diagnosis of celiac sprue. . . ."  A subsequent May 2007 private record notes that the biopsy results confirm a diagnosis of celiac sprue disease; the Veteran was instructed to eat a gluten-free diet.  A September 2007 VA record notes the Veteran's history of celiac sprue disease; the assessment included diarrhea, fatigue, muscle pains, and gastroesophageal reflux disease.  The examiner instructed the Veteran to eat gluten-free food.  

In a January 2008 letter, the Veteran's private endocrinologist noted that the Veteran underwent a bone mineral density test, and concluded that the Veteran's decreased weight and bone loss was probably due to her celiac sprue disease.  In an April 2008 letter, the same physician noted an assessment of celiac sprue disease, with a Vitamin D deficiency. 

In a May 2008 letter, the Veteran's private gastroenterologist, D. H., M.D., stated that he reviewed the Veteran's service treatment records, and noted that the Veteran was seen several times for a rash that was diagnosed as acne.  Dr. H. further noted that as per the Veteran's reported history, the rashes occurred when the Veteran consumed certain cereals.  Dr. H. stated that since the Veteran had been on a gluten-free diet, she did not have this rash.  Dr. H. explained that there is a rash called dermatitis herpeiformis, which is associated with celiac disease.  Dr. H. reported that such rash could be difficult to diagnose and often required the opinion of an expert dermatologist, with a biopsy to confirm the diagnosis.  Dr. H. concluded that he could not say for sure that the rashes the Veteran had in service were dermatitis herpeiformis, but indicated that it was certainly within the realm of possibility.    

Private and VA outpatient treatment records dated in 2009 and 2010 show the Veteran consistently sought treatment for celiac sprue disease.  During such treatment, she complained of abdominal pain, nausea, vomiting, and diarrhea.  

In June 2013, the Veteran underwent a VA examination.  Upon examination and review of the claims file, the examiner diagnosed celiac sprue disease.  The examiner opined that the current celiac sprue disease was "at least as likely as not" incurred in service.  In providing this opinion, the examiner noted the Veteran's history of symptoms consistent with celiac sprue disease while in service, which was not diagnosed or appropriately evaluated during service.  In this regard, the examiner noted the Veteran's painful inservice rashes, abdominal pain, and diarrhea, as well as her post-service osteopenia, nausea, and increased diarrhea.   

The Board finds that the evidence of record supports a finding of service connection for celiac sprue disease.  Post-service private treatment reports show current diagnoses of celiac sprue disease in May 2007, on an EGD, and thereafter through 2010.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The evidence of record demonstrates that the Veteran's current celiac sprue disease was initially manifested by skin rashes and abdominal pain during active service.  The Veteran has testified that she had ongoing symptoms in service, and has continued to have the symptoms, as well as additional symptoms associated with such disease, to include nausea, vomiting, weight loss, bone loss, Vitamin D deficiency, and increased diarrhea.  The Veteran's statements are both competent and credible, and are corroborated by the medical evidence of record.  In addition, the Veteran's private gastroenterologist, Dr. H., indicated that it was certainly within the realm of possibility that the rashes the Veteran had in service were dermatitis herpeiformis, which is associated with celiac disease.  Significantly, the June 2013 VA examiner related the Veteran's current diagnosis of celiac sprue disease to her active service.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for celiac sprue disease.

ORDER

Service connection for celiac sprue disease is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


